Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
2.	In a telephone interview on February 23, 2021, the examiner spoke with applicant’s representative Racheal Leventhal who agreed to file a new Abstract not exceeding 150 words prior to the payment of the issue fee.

3.	Claims 1 & 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
4.	Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 11/16/2020. The limitations of previously objected to claim 2 are incorporated into independent claims 1 & 9, claim 2 is now cancelled in independent form in applicant’s response of 02/16/2021.
5.	Regarding previous double patenting, claim 1 has amended including the limitations “determine an internal resistance of the point by dividing a difference between a voltage of the start point and a voltage of the end point by a current of the end point: set one of the plurality of intermediate points as a reference point” wherein these limitation separated the differences between the instant application and co-pending application 16/614,559, therefore, the previous Double Patenting rejection of 
Claims 3-8 are allowed because of at least due to their dependencies.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

Examiner: 	/Trung Nguyen/-Art 2866
			February 25, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866